FILED
                            NOT FOR PUBLICATION                            OCT 08 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10058

              Plaintiff - Appellant,             D.C. No. 2:10-cr-00109-RLH-
                                                 PAL-1
  v.

JENNA DEPUE,                                     MEMORANDUM*

              Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Nevada
                   Roger L. Hunt, Senior District Judge, Presiding

                            Submitted October 6, 2014**
                             San Francisco, California

Before: O’SCANNLAIN, THOMAS, and McKEOWN, Circuit Judges.

       The government appeals the district court’s order refusing to enter a criminal

forfeiture money judgment in the amount of $76,667 against defendant Jenna

Depue, despite a similar order having been vacated and remanded on a prior


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
appeal. See United States v. DePue, 12-10289, 2012 WL 7688157, at *1 (9th Cir.

Dec. 12, 2012).

      Pursuant to 28 U.S.C. § 2461(c), when either criminal or civil forfeiture is

authorized for a charged crime, the government is permitted to include notice of

forfeiture in an information issued against the defendant. If the government later

obtains a conviction on such information—as occurred in this case—the district

court is obligated to enter a forfeiture judgment against the defendant at the

government’s request. See United States v. Newman, 659 F.3d 1235, 1239–40 (9th

Cir. 2011).

      Both civil and criminal forfeiture judgments are authorized for violations of

18 U.S.C. § 1349, the conspiracy statute under which Depue pleaded guilty. See

18 U.S.C. § 981(a)(1)(C) (permitting civil forfeiture for conspiracy to violate 18

U.S.C. § 1344); 18 U.S.C. § 982(a)(2)(A) (permitting criminal forfeiture for

conspiracy to violate 18 U.S.C. §§ 1341, 1343–44). Because the government

included notice of forfeiture in its criminal information, entry of a forfeiture

judgment against Depue is mandatory pursuant to 28 U.S.C. § 2461(c), and the

district court erred in refusing to enter such judgment at the government’s request.

See Newman, 659 U.S. at 1239–40.

      The government also requests that the case be reassigned to a different judge

on remand. In light of the sentencing judge’s expressed views on the previous
remand that he refuses to be a party to mandatory forfeiture in this case, the judge

can “reasonably be expected upon remand to have substantial difficulty in putting

out of his or her mind previously-expressed views . . . determined to be erroneous.”

United States v. Arnett, 628 F.2d 1162, 1165 (9th Cir. 1979) (citation omitted).

We are satisfied that the legal questions are straightforward, that reassignment will

not “entail waste and duplication out of proportion to any gain in preserving the

appearance of fairness,” and that reassignment is appropriate under these

circumstances. Id. Accordingly, we order that the case be reassigned to a different

judge on remand.

      VACATED and REMANDED.